 PROB 12C                                                                        Report Date: November 20, 2019
(6/16)
                                                                                                       FILED IN THE
                                        United States District Court                               U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON


                                                      for the
                                                                                              Nov 20, 2019
                                                                                                  SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: William Ray Cloninger                   Case Number: 0980 2:16CR00131-WFN-1
 Address of Offender:                           Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: January 17, 2017
 Original Offense:        Manufacture of Counterfeit Federal Reserve Notes, 18 U.S.C. § 471
 Original Sentence:       Prison - 30 months;              Type of Supervision: Probation
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                      Date Supervision Commenced: 1/7/2019
 Defense Attorney:        Roger Peven                      Date Supervision Expires: 1/6/2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/01/2019, 09/06/2019 and 10/11/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            7           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On October 16, 2019, when Mr. Cloninger was arrested by deputies
                        with the U.S. Marshals Service, he was found to be in possession of counterfeit U.S.
                        currency.

                        On January 11, 2019, William Cloninger signed his judgment for case number
                        2:16CR00131-WFN-1, indicating he understood all conditions ordered by the Court.
                        Specifically, Mr. Cloninger was made aware by his U.S. probation officer that he must not
                        commit another federal, state or local crime.
            8           Mandatory Condition # 2: You must not unlawfully possess a controlled substance. You
                        must refrain from any unlawful use of a controlled substance, including marijuana, which
                        remains illegal under federal law.

                        Supporting Evidence: On October 16, 2019, William Cloninger was arrested by deputies
                        with the U.S. Marshals Service. When arrested, he was found to be in possession of a white
                        crystal like substance. The undersigned officer was also present at the time of Mr.
Prob12C
Re: Cloninger, William Ray
November 20, 2019
Page 2

                       Cloninger’s arrest, and seized the white crystal substance, which later field tested positive
                       for methamphetamine. Additionally, in plane view in Mr. Cloninger’s residence were
                       multiple different types of drug paraphernalia to include hypodermic needles and smoking
                       devices.

                       On January 11, 2019, William Cloninger signed his judgment for case number
                       2:16CR00131-WFN-1, indicating he understood all conditions ordered by the Court.
                       Specifically, Mr. Cloninger was made aware by his U.S. probation officer that he must not
                       unlawfully possess a controlled substance.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      11/20/2019
                                                                              s/ Richard Law
                                                                              Richard Law
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                11/20/2019
                                                                              Date
